Title: Jefferson, Brockenbrough: Advertisement of the opening of UVa, 16 Feb. 1825, 16 February 1825
From: Brockenbrough, Arthur S.
To: 

University of Virginia.It had been expected that this institution would have been opened on the 1st day of the present month of February; and for the term of ten months and a half, ending on the 15th of December, 100.D. would have been required by the different keepers of the Hotel for dieting the Students, 23.D. by the University for the occupation of the Dormitories and participation in the public buildings, and tuition fees to the Professors, to wit 50.D. if a single one is attended, 30.D. to each if two; and 25.D. to each, if three; every student being free to attend such, and such only as are consonant with his views. circumstances however have produced a delay of 5. weeks to wit till the 1st Monday of the ensuing month of March, on which day it will be opened without fail: and in consequence of the shortened session, from March 7 to  the 15th of December one 8th will be deducted from the preceding charges for the present session.  the dormitories provided will accomodate 218. students, two in each, and  will now be engaged by those who propose to enter as Students in the order in which applications shall be recieved. the Schools are 1. of Antient languages. 2. of Modern languages; 3. Mathematics; 4. Natural philosophy 5. Natural history; 6. Moral philosophy. 7. Anatomy and Medecine. and 8. Law. to be recieved into the school of antient languages, the Applicant must be qualified to commence reading the higher Latin Classics, and in the same degree in Greek, if he proposes to enter that class. for admission into the schools of Mathematics  or Natural philosophy he must be an Adept in the several branches of Numerical arithmetic, that is to say, in the first elementary operations, in the Rule of three in it’s different forms, in vulgar and decimal fractions, and extraction of the square root; and to enter any school, he must be 16. years of age, rigorously proved.  The Hotels provided, in the range of the other buildings, are let to Housekeepers of the most respectable characters, who will diet the Students, each with the person he chuses, to the end of the term, at the price beforementioned. they are to find their own bedding, fuel, candles, and washing; for all of which however they may probably be able to make arrangements with the keeper of the Hotel of their choice, or otherwise as they please. tuition fees must be paid in advance to the Proctor on whose reciept alone the student will be admitted to enter a school. it is strongly recommended that all should attend punctually on the day of commencement that they may enter together on the beginning of their courses of lectures. all letters and applications respecting the premisse are to be addressed to the subscriber at the University near Charlottesville.Arthur S. BrockenbroughProctor of the University.Feb. 16. 25.